Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 28, 2022 has been entered.
Claims 1-22 remain pending in the application, and are examined.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(b) rejection, and 101 rejection previously set forth in the Non-Final Office Action mailed 10/29/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Smiler on 5/17/2022.

Claims 1-22 have been accepted and remain as originally presented.
The Specification has been amended as follows: 
Pg. 12, Lns. 21-29 of the Specification have been amended as follows:
	

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Kao et al. (US Pub. No. 2010/0113285; hereinafter Kao; already on the IDS received 8/27/2019), Yahalom et al. (US Pub. No. 2012/0202226; hereinafter Yahalom; already on the IDS received 8/27/2019), Schmidt et al. (WO Pub. No. 93/20443; hereinafter Schmidt; already of record) and Donovan et al. (US Pat. No. 5,308,775; hereinafter Donovan; already of record) teach an apparatus similar to that claimed. However, Kao, Yahalom, Schmidt, and Donovan do not teach, either alone or in combination with the art, a controller configured to: receive a selection of one of multiple workflows for determining a presence and/or concentration of an analyte in a biological sample; prompt the automated analyzer system to automatically carry out the selected workflow using the sample processing system; and output a result classifying the biological sample; and wherein each of the multiple workflows is assigned to a value or a range of values of a measured parameter indicative of a presence and/or concentration of the analyte from an initial screening or diagnostic test and defines a plurality of steps to be carried out by the automated analyzer system, the plurality of steps including: preparing at least a first and a second sample aliquot from a biological sample with particular levels of dilution, the first sample aliquot being a confirmation aliquot and the second sample aliquot being a control aliquot; adding predefined quantities of one or more agents to specifically determine the presence of said analyte to the confirmation aliquot and the control aliquot; determining a parameter indicative of a presence and/or concentration of the analyte in the confirmation aliquot and in the control aliquot; determining a relationship of the determined parameters of the analyte in the confirmation aliquot and in the control aliquot; and based on the determined relationship, classifying the biological sample in one of a plurality of classes regarding the presence of the analyte, wherein the confirmation aliquot includes a neutralization agent to reduce an effect of the one or more agents to determine the presence of the analyte, and wherein the control aliquot includes a substance which does not affect the signal strength produced by the second sample aliquot.
Claims 2-20 are allowable as they are dependent on claim 1, an allowed claim. Claim 21 is allowable. Claim 22 is allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798